Opinion issued September 14, 2012




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                              ————————————
                                 NO. 01-12-00761-CR
                              ———————————
                    IN RE JASON RAY BOUCHARD, Relator



             Original Proceeding on Petition for Writ of Mandamus



                            MEMORANDUM OPINION

      Relator, Jason Ray Bouchard, has filed a petition for writ of mandamus,

challenging the trial court’s order resetting his case for trial.1




1
      The underlying case is State of Texas v. Jason Ray Bouchard, No. 1245909, in the
      178th District Court of Harris County, Texas, the Honorable David Mendoza
      presiding.
      We deny the petition for writ of mandamus.

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2